DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description regarding the broad term “alkali metal”
Claims 1, and 3-6 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant claims the term “alkali metal”.
The examiner notes the term “alkali metal” would encompass Hydrogen, Lithium, Sodium, Potassium, Rubidium, Caesium, and Francium. 
The applicant only discloses using Lithium in paragraphs [0129-0156] examples 1-10 and tables 3-6.
To support a claim to a genus, a specification must disclose "either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc). Here, the recited genus is an alkali metal. Lithium is not representative of the entire genus of alkali metals. For example, not all alkali metals are a solid at room temperature. Hydrogen is a gas at room temperature. 
The specification fails to disclose any examples of other alkali earth metals other than Lithium. The specification is silent about the use of Hydrogen, Sodium, Potassium, Rubidium, Caesium, and Francium. 


Scope of Enablement regarding the broad term“alkali metal”
Claims 1, and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lithium, does not reasonably provide enablement for a compound that is hydrogen and francium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Wands Factors
Breadth of Claims
The applicant claims the term “alkali metal”.
The examiner notes the term “alkali metal” would encompass Hydrogen, Lithium, Sodium, Potassium, Rubidium, Caesium, and Francium. 
Francium only has a half life of 22 minutes. 
The amount of direction provided by the inventor
The applicant only discloses using Lithium in paragraphs [0129-0156] examples 1-10 and tables 3-6. The applicant has not provided any direction regarding hydrogen, rubidium, caesium, and francium. 
Working examples 
The applicant only discloses using Lithium in paragraphs [0129-0156] examples 1-10 and tables 3-6. The applicant has not provided working examples of francium.



Scope of Enablement regarding the broad term “semiconductor nanoparticle”
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a total content of silver (Ag) and the alkali metal is 10 mol% to 30 mol%, a total content of indium (In) and gallium (Ga) is 15 mol% to 35 mol%, and a content of sulfur (S) is 35 mol% to 55 mol%, does not reasonably provide enablement for a compound that is 99% Ag and Lithium and 1 % Induim and/or gallium and Sulphur.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Wands Factors
Breadth of Claims
Claim 1 discloses forming a “semiconductor nanoparticle”. (See MPEP 2111.02 I “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989)”)
Claim 1 broadly disclose “a first mixture containing a silver (Ag) salt, an alkali metal salt, a salt containing at least one of indium (In) and gallium (Ga), a sulfur source, and an organic solvent, wherein a ratio of a number of atoms of an alkali metal to a total number of atoms of Ag and the alkali metal in the first mixture is greater than 0 and less than 1”.
The examiner submits the claim would encompass a method of forming  a compound that is 99% Silver and Lithium, and 1 % Induim and/or gallium and Sulphur. 
The examiner submits the composition with 99% Silver and Lithium would be a metal and the electrons would flow freely.  A semiconductor material would have a bandgap (and the electrons would not flow freely) whereas a metal would not have a band gap. (see http://hyperphysics.phy-astr.gsu.edu/hbase/Solids/band.html).

The examiner suggests limiting the composition to a total content of silver (Ag) and the alkali metal is 10 mol% to 30 mol%, a total content of indium (In) and gallium (Ga) is 15 mol% to 35 mol%, and a content of sulfur (S) is 35 mol% to 55 mol% in order to over come the 112(a) rejection.
The amount of direction provided by the inventor
The inventor has not provided any direction about “semiconductor nanoparticles” outside the total content of silver (Ag) and the alkali metal is 10 mol% to 30 mol%, a total content of indium (In) and gallium (Ga) is 15 mol% to 35 mol%, and a content of sulfur (S) is 35 mol% to 55 mol% wherein a ratio of a number of atoms of the alkali metal to a total number of atoms of silver (Ag) and the alkali metal is greater than 0 and less than 1. 
Working examples 
The inventor has not provided any working examples “semiconductor nanoparticles” outside the total content of silver (Ag) and the alkali metal is 10 mol% to 30 mol%, a total content of indium (In) and gallium (Ga) is 15 mol% to 35 mol%, and a content of sulfur (S) is 35 mol% to 55 mol% wherein a ratio of a number of atoms of the alkali metal to a total number of atoms of silver (Ag) and the alkali metal is greater than 0 and less than 1. 
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2020217649 disclose a quantum dot with an AgInS2 core but fails to disclose performing a heat treatment of a first mixture containing a silver (Ag) salt, an alkali metal salt, a salt containing at least one of indium (In) and gallium (Ga), a sulfur source, and an organic solvent, the total content of silver (Ag) and the alkali metal is 10 mol% to 30 mol%, a total content of indium (In) and gallium (Ga) is 15 mol% to 35 mol%, and a content of sulfur (S) is 35 mol% to 55 mol% wherein a ratio of a number of atoms of the alkali metal to a total number of atoms of silver (Ag) and the alkali metal is greater than 0 and less than 1.
Atuchin et al. “Core level photoelectron spectroscopy of LiGaS2 and Ga–S bonding in complex sulfides” disclose LiGaS2 but fails to disclose performing a heat treatment of a first mixture containing a silver (Ag) salt, an alkali metal salt, a salt containing at least one of indium (In) and gallium (Ga), a sulfur source, and an organic solvent, the total content of silver (Ag) and the alkali metal is 10 mol% to 30 mol%, a total content of indium (In) and gallium (Ga) is 15 mol% to 35 mol%, and a content of sulfur (S) is 35 mol% to 55 mol% wherein a ratio of a number of atoms of the alkali metal to a total number of atoms of silver (Ag) and the alkali metal is greater than 0 and less than 1.
Hummel et al. (US Patent 4,086,123) disclose LiInS2 and AgInS2 but fails to disclose performing a heat treatment of a first mixture containing a silver (Ag) salt, an alkali metal salt, a salt containing at least one of indium (In) and gallium (Ga), a sulfur source, and an organic solvent, the total content of silver (Ag) and the alkali metal is 10 mol% to 30 mol%, a total content of indium (In) and gallium (Ga) is 15 mol% to 35 mol%, and a content of sulfur (S) is 35 mol% to 55 mol% wherein a ratio of a number of atoms of the alkali metal to a total number of atoms of silver (Ag) and the alkali metal is greater than 0 and less than 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817